Citation Nr: 0603317	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  93-24 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran.  The 
veteran was a civilian seaman who had service with the Army 
Transportation Corps during World War II.  Accordingly, the 
service department has certified that the veteran had active 
military service from September 18, 1944, to November 23, 
1944, and from November 26, 1944, to March 22, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the 
appellant's claim.  The appellant's original claim for 
service connection for the cause of the veteran's death had 
been denied by the Board in May 1990, and the Board's May 
1990 decision was affirmed by the United States Court of 
Appeals for Veterans Claims in June 1992.

In March 1999, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In a January 2000 decision the Board found that new and 
material evidence had been received to reopen the appellant's 
claim, but denied entitlement to service connection for the 
cause of the veteran's death upon de novo review.

In January 2005 the Board granted a motion to advance this 
case on the Board's docket for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

In February 2005, the Board vacated the January 2000 decision 
in order to ensure that the appellant was not denied due 
process of law.  In July 2005, the Board remanded the case so 
that the RO could provide the required notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  The veteran died in November 1960, at the age of 47.  The 
immediate cause of death was acute heart failure.  No other 
disorder was listed as a significant condition contributing 
to death but not resulting in the underlying cause of death.

3.  At the time of his death, the veteran was not service-
connected for any disability.  

4.  The veteran was hospitalized for psychiatric symptoms, 
ultimately diagnosed as schizophrenia, and received electro-
convulsive therapy (ECT) as treatment for the psychiatric 
problems during July and August 1945.

5.  There is no competent medical evidence of hypertension, 
or cardiovascular disease during the veteran's active 
military service, or during the first post-service year.

6.  There is no medical opinion linking the veteran's fatal 
heart failure to his military service, to his schizophrenia, 
or to any treatment for the schizophrenia.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the VCAA was signed into law.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The initial adjudication of the appellant's 
claim was in October 1992 which is prior to the effective 
date of the VCAA.  Accordingly, notice to the appellant could 
not have been provided until later in the claims process.  
Nevertheless, the RO provided the required notice with 
respect to the claim in a letter dated in August 2005, in 
which she was informed of the requirements needed to 
establish the claim.  In accordance with the requirements of 
the VCAA, the letter informed the appellant of what evidence 
and information she was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help get relevant 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has obtained all the medical evidence 
available and has also obtained two medical opinions.  There 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  Consequently, the Board finds that the duty 
to assist has been met.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the death certificate shows that the veteran 
died in November 1960, at the age of 47.  The immediate cause 
of death was acute heart failure.  No other disorder was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause of death.  No autopsy 
was conducted, although "inquiry" was noted on the death 
certificate.  

The facts of the present case are somewhat unique.  The 
veteran was a civilian seaman who had service with the Army 
Transportation Corps and had active oceangoing service aboard 
ships operated by Army the during World War II.  It was not 
until the 1980s that the applicable law and regulations 
permitted such service to be considered active military 
service for veterans benefits purposes.  In 1988, the service 
department certified that the veteran had active military 
service from September 18, 1944, to November 23, 1944, and 
from November 26, 1944, to March 22, 1945.  However, the 
Board notes that this was almost three decades after the 
death of the veteran.  During the veteran's life time, 
service connection was not in effect for any disability, 
although there is evidence of record showing that the veteran 
was diagnosed with paranoid schizophrenia within months of 
his separation date from service.  38 C.F.R. § 3.7(x)(15) 
(2005).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, namely acute 
heart failure or cardiovascular disease, may be service-
connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Psychoses and cardiovascular-
renal disease may be presumed to have been incurred during 
active military service if they become manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all of the evidence of record.  There 
is a considerable amount of evidence which fills thee volumes 
of claims folders.  Much of this evidence consists of 
numerous duplicate copies of excerpts from medical texts and 
copies of medical and other records related to the veteran's 
service which the appellant continues to submit.  The facts 
of the case are that the veteran was a civilian seaman who 
died almost two decades prior to the date when any such 
service was recognized as active service for VA purposes.  
Accordingly, there is a very small volume of available 
medical evidence contemporaneous with the veteran's medical 
treatment during and after service in the 1940s and 1950s, 
and little if any evidence, except for the death certificate, 
contemporaneous with the veteran's death in 1960.  No 
additional contemporaneous medical evidence related to these 
events is available.  

In March 1999 the appellant presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  This 
testimony, along with the testimony at prior hearings in 
1989, 1993, 1994, and 1997, as well as numerous written 
statements and letters submitted over the course of the past 
13 years set forth the appellant's claim for service 
connection for the cause of the veteran's death.  
Essentially, she contends that the veteran was, or should 
have been, service-connected for schizophrenia and that the 
treatment for this disability caused the veteran's death.  
More specifically, she claims that the veteran was 
administered electro-convulsive therapy (ECT) for his 
schizophrenia and that this caused his cardiac failure.  In 
the alternate, she asserts that the ECT and/or medications 
prescribed to treat the schizophrenia caused the veteran to 
have convulsions which caused his death.  

Copies of medical records contemporaneous with the veteran's 
periods of service include a Certificate of Medical 
Examination dated in September 1944.  The examiner found no 
defect or disease or disability regarding the veteran's heart 
and blood vessels.  Furthermore, the examiner specifically 
stated that there was no evidence of organic heart disease, 
and it was also noted that there was no history of a nervous 
breakdown.

Medical records reveal that that the veteran was hospitalized 
in April 1945 and that the diagnosis was dementia praecox, 
paranoid type.  The veteran was evacuated from the European 
Theater of Operations (ETO) in May 1945 to Stark General 
Hospital, South Carolina.  His hospitalization at Stark 
General Hospital began in June 1945, and lasted until he was 
transferred to the U.S. Public Health Service Hospital in 
Lexington later that same month.

A September 1945 Progress Note from the U.S. Public Health 
Service Hospital, and related treatment records, noted that 
the veteran had been admitted to the facility in June 1945, 
and that his illness dated to April 1945 when he developed 
apprehensiveness, delusions of reference, persecution and 
self accusation, together with auditory hallucinations.  It 
was noted that electro-convulsive therapy (ECT) was initiated 
in July 1945, and discontinued in August 1945, the veteran 
having received 19 grand mal convulsions.  The diagnosis 
listed in the Progress Note was paranoid schizophrenia, in 
partial remission.  An addendum notes that the veteran was 
released into the custody of his parents in October 1945, as 
"improved."

A December 1958 private consultation note diagnosed 
schizophrenic reaction, acute undifferentiated type.  The 
psychiatrist recommended that if the veteran could not be 
hospitalized, he should be given Stelazine in graduated 
doses.  A December 1958 record from a private hospital 
provides a medical history of the veteran from 1944 to 1958.  
This record reveals a confirmed diagnosis of paranoid 
schizophrenia, and also indicates that in 1951 the veteran 
experienced electric shock sensations throughout his entire 
body and lost consciousness.  He was hospitalized at that 
time and told that he had low blood pressure.  

At this point, the Board notes that the veteran had a period 
of more than 90 days active service from November 26, 1944, 
to March 22, 1945, and that he was diagnosed with paranoid 
schizophrenia within a year of separation from this period of 
service.  However, the veteran's service was not recognized 
as active military service until the 1980s, more than two 
decades after his death.  The Board acknowledges that if the 
veteran were presently alive, and he had a current diagnosis 
of schizophrenia, that the evidence of record would tend to 
support a grant of service connection for schizophrenia.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Operating on the assumption that the veteran's schizophrenia, 
should have been service-connected but for the unique 
circumstances of the present case, the Board must then 
address whether this disability, or the treatment therefore, 
caused the veteran's death.  

The appellant has asserted that the veteran developed 
psychiatric problems during his military service.  She also 
described the treatment the veteran had received during 
service and post-service for his psychiatric condition, 
including the fact that the veteran had ECT during his 
hospitalization at the U.S. Public Health Service Hospital.  
She stated that anyone with a cardiac condition was not a 
candidate for this kind of treatment because of the 
tremendous stress it placed upon the heart.  Further, she 
stated that a doctor at the "U.S. Hosp[ital] in Marion" 
informed her that it was soon discontinued because of the 
side effects.  The appellant also described the veteran's 
symptomatology after his discharge from the U.S. Public 
Health Service Hospital.  She stated that in the last several 
years of his life the veteran's physical condition had gotten 
worse.  For example, chest pains had increased to the point 
where his whole body would get numb and stiff, and he would 
collapse completely.  She also stated that the veteran would 
have convulsive seizures.  The appellant described the 
circumstances of the veteran's death.  He had started work on 
a construction project when he told the person beside him 
that he was feeling very funny and slumped to the ground.  
His co-workers called for oxygen and a doctor who lived 
several houses away, but by then the veteran had no pulse.  
The appellant stated that nobody knew about the veteran's 
past medical problems or the medications he was taking.  
Moreover, the appellant asserted that the determination that 
his death was due to heart failure was only based on inquiry 
and was only an assumption, because no autopsy was performed 
on the veteran.  She asserted that if the veteran did die of 
a heart attack, it was due to the stress put on his heart 
from the convulsive seizures or possibly the Stelazine (the 
veteran's medication).

The appellant has submitted numerous, and duplicate copies, 
of medical treatise evidence regarding the medication 
Stelazine, as well as the effects of ECT treatment.  There is 
some indication of a relationship between ECT treatment and 
cardiac failure.  However, the interval between the two 
events is noted to be close, mostly involving cardiac failure 
at the time the electric shocks are administered.  In the 
present case, the evidence shows the veteran died 
approximately 15 years after the last time ECT was 
administered.  

A January 1961 statement from Dr. Dunstone who stated that it 
was quite possible that the pains the veteran complained of 
in his abdomen were directly related to the heart trouble of 
which he died.  Dr. Dunstone further stated that he doubted 
that there was very much of a relationship between that and 
the mental condition which the veteran had.

The transcript of a hearing held in February 1989 reflects 
that the appellant testified as to the incidents she believed 
had caused the veteran's in-service psychiatric problems.  
She testified that the veteran was not treated for a heart 
condition during his period of military service.  Regarding 
the veteran's death, she testified that the veteran died 
while working on a construction project.  She asserted that 
the doctor who was called to the construction site did not 
perform an examination of the veteran, and that the coroner 
had not performed an autopsy.  The appellant reiterated her 
contention that the veteran's death was caused either by his 
chronic seizure disorder or the medication Stelazine.  She 
believed that the veteran's seizures were caused by the ECT 
treatment he had received for his psychiatric disorder.  
However, she acknowledged that the veteran's seizures started 
approximately two to three years after his ECT treatment at 
the U.S. Public Health Service Hospital.  Nevertheless, she 
asserted that the veteran's pulse would flutter when he had a 
seizure.

In statements dated in July 1991 and June 1993, the 
Huntington County Coroner reported that he was unable to find 
any records whatsoever to indicate how, why, or when the 
veteran died, and that an autopsy should have been performed 
to determine the actual cause of death.

A transcript of a hearing held in March 1993 reflects that 
the appellant testified that the coroner's statement showed 
that no autopsy had been performed on the veteran.  
Therefore, she contended that the November 1960 Death 
Certificate was inadequate, and could not be relied upon in 
determining the cause of the veteran's death.

The appellant has submitted medical treatise evidence 
regarding ECT.  One article details accounts of psychological 
problems people have developed as a result of their fear of 
ECT treatment.  Another article listed accounts of people who 
died of cardiac problems while undergoing ECT treatment.  
However, these medical treatise records do not pertain to 
long-term consequences of ECT other than the psychological 
problems.

The appellant has also provided historical records concerning 
treatment military personnel received during World War II for 
psychiatric problems.  This includes an excerpt from an 
article entitled "Techniques for Transporting Mental 
Patients During Service in World War II."

The transcript of a hearing in September 1993 reflects that 
the appellant reiterated her contentions that no autopsy was 
done at the time of the veteran's death.  Therefore, the 
Death Certificate was unreliable.  She also testified that 
she thought that the ECT caused the veteran's death because 
he had flashbacks about the treatment which would make him 
nervous and upset.  Additionally, she believed that the 
veteran had a seizure disorder and an irregular heartbeat due 
to his ECT.  She stated that the veteran had been taken to 
the hospital when he had a seizure because it was thought he 
was having a heart attack.  

The transcript of a hearing in February 1994 reflects that 
the appellant testified that she believed that the veteran's 
seizures were due to the ECT, and that the seizures overtaxed 
the veteran's heart which ultimately caused his death.  The 
transcript of a hearing in September 1997 reflects that she 
reiterated her contention that the Death Certificate was 
unreliable because the coroner never actually performed an 
autopsy on the veteran.  She also testified that there was 
evidence that the veteran's medication of Stelazine was 
responsible for a lot of sudden death.  

The transcript of a March 1999 hearing held before the 
undersigned Board Member reflects that the appellant 
reiterated her contentions that the veteran's death was in 
fact caused by military service and the things he was 
subjected to while on active duty.  Specifically, the fact 
that the veteran developed psychiatric problems because of 
military service, and that the ECT treatment he received in 
service, and/or his medication, led to his heart failure.  
She maintained that the veteran continued to experience 
seizures and other problems after his discharge, and that 
these seizures overtaxed the veteran's heart, which led to 
his death.  Moreover, she testified that her family physician 
had confirmed that the veteran's death "without a doubt" 
was due to the seizures overtaxing his heart.  At this 
hearing, the appellant was informed that she needed to submit 
a written medical opinion that the ECT the veteran received 
had caused his seizures, which in turn caused his death.

In August 1999 the Board requested a medical expert opinion 
regarding the following questions:

	(a)  Is it as likely as not that the 
ECT treatment the veteran received for 
psychiatric symptoms resulted in long-
term heart complications which materially 
contributed to his death?

	(b)  What is the degree of 
probability, if any, that the veteran's 
use of Stelazine materially contributed 
to his death?

An opinion dated in October 1999 from a VA psychiatrist was 
as follows:

As requested, I have reviewed the 
enclosed information regarding the 
appellant.  I have additionally reviewed 
medical literature related to ECT and 
Stelazine deaths. My findings are as 
follows:

1.	I could find no evidence of ECT 
causing a sustained seizure disorder.  
There is a case report of a single 
seizure occurring 3 days after ECT.  This 
same article mentions a decreased 
frequency of seizures following ECT in 
patients who have a preexisting seizure 
disorder.

2.	The mortality from ECT is very low 
and ECT related cardiac deaths occur 
during ECT or in the immediate post ECT 
interval.  I could not find evidence in 
the medical literature of delayed cardiac 
effects from ECT.

3.	In reviewing the medical literature 
on the relationship between [Stelazine] 
and mortality, I could find only one 
article which mentioned possible toxicity 
from [Stelazine] when taken in an 
overdose.  This toxicity occurred to the 
myocardium.  I could not find literature 
supporting the claim that therapeutic 
doses of [Stelazine] resulted in death.  
I am enclosing one article which is 
related to the subject under discussion

4.	In my opinion, based on the above 
findings, I do not believe it is like[ly] 
that the ECT treatment and/or therapeutic 
Stelazine treatment resulted in cardiac 
complications which led to [the 
veteran's] death.

In March 2005, the Board requested that the psychiatrist who 
had provided the opinion dated in October 1999 provide 
clarification of his opinions in light of the appellant's 
assertion that he based his opinions upon consideration of 
improved ECT technology that was not available at the time of 
the veteran's death.  The Board requested that the 
psychiatrist respond to the following questions:

(a)  Is it as likely as not that the ECT 
treatment the veteran received for 
psychiatric symptoms resulted in long-
term heart complications which materially 
contributed to his death?

(b)  What is the degree of probability, 
if any, that the veteran's use of 
Stelazine materially contributed to his 
death?

In an opinion dated in March 2005, the psychiatrist provided 
the following response:

Regarding the question of 
electroconvulsive treatments (ECT) 
possibly contributing to death, I have 
reviewed the literature for reported ECT-
related deaths.  The long time period 
between the patient's last known 
electroconvulsive treatment and the 
patient's demise in 1960 make it 
extremely unlikely that there is any 
relationship between ECT and the 
patient's death.  Although the 
methodology for administering ECT has 
changed since 1945, I do not feel that 
this would alter the improbability of ECT 
being related to the patient's death.  I 
could find no reported case in the 
literature of an ECT related death 
occurring approximately 15 years after 
ECT.

I would now like to address the issue of 
a possible association between Stelazine 
ingestion and the patient's death.  
Stelazine can very rarely be associated 
with seizures.  Also, a very rare but 
possible cardiac arrhythmia termed 
tosades de pointes can be attributed to 
Stelazine.  Such cardiac dysrhythmias 
have sometimes been associated with 
death.  While there have been sudden 
deaths reported in the literature, this 
connection between the patient's death 
and Stelazine is especially improbable.  
A review of the available records 
indicates that the wife reported that the 
patient rarely took his Stelazine.  Also 
there is no substantiation from 
electrocardiography that the patient had 
a dysrhythmia.  Without evidence of an 
EKG near the time of death and with no 
autopsy, it is not possible to know the 
precise reason for his death.  However, 
since these complications are very rare, 
I feel that there is a particularly low 
probability that the use of Stelazine 
contributed to the patient's death.

Analysis.  The preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  Simply put, there is no 
competent medical evidence which relates the veteran's death 
to his military service or the schizophrenia or any treatment 
therefore.  The medical treatise evidence presented shows 
that there are some cardiac risks involved with ECT.  
However, it does not show delayed onset risks or specifically 
relate the veteran's fatal heart failure to the ECT he was 
subjected to years before.  Moreover, the appellant has 
contended that cardiac complications due to medications 
prescribed for schizophrenia caused his death.  However, the 
medical opinions of record do not support this assertion.  
There is no competent medical evidence which in any way 
relates the veteran's fatal heart failure to active service, 
his schizophrenia, or to any treatment for his 
schizophrenia..  Nothing on file shows that the appellant has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions are not entitled to probative value in the 
instant case regarding the cause of the veteran's death. 

The appellant also asserts that the ECT treatment caused the 
veteran to develop a seizure disorder, which overtaxed his 
heart and caused his death.  There is no medical evidence 
that would tend to support this theory of entitlement.  With 
respect to the appellant's contentions regarding the 
inadequacy of the veteran's Death Certificate, the Board 
acknowledges that the evidence on file supports the 
conclusion that no autopsy was performed on the veteran.  
However, this does not change the fact that the appellant has 
not submitted a competent medical opinion which relates the 
cause of the veteran's death to his a seizure disorder, or to 
any incident of his period of active duty.  Moreover, as 
stated above, a competent medical opinion is on file which 
refutes two of the theories asserted by the appellant 
regarding the cause of the veteran's death.  Additionally, 
the Board notes that because no autopsy was performed on the 
veteran, it would appear that no medical opinion could relate 
the veteran's death to his period of active duty without 
resorting to speculation.  An award of service connection may 
not be based on resort to speculation or remote possibility.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


_______________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


